Citation Nr: 0513888	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  96-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1952 to October 1956 
and from December 1956 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the veteran had not submitted 
new and material evidence to reopen his claims for service 
connection for a left knee injury and a nervous condition.  
Although subsequent rating actions by the RO reopened the 
veteran's claim and made a determination on the merits, the 
RO's decision to reopen, however, is not binding on the 
Board.  The Board must make an independent determination of 
whether the new and material evidence requirement has been 
met, regardless of whether the RO adjudicated the claim on 
the merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996).  The Board has therefore 
rephrased the issues as reflected above.

This case was previously before the Board in August 2003 when 
it was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.


FINDINGS OF FACT

1.  Service connection for a chronic knee disorder and an 
acquired psychiatric disorder were denied in a January 1987 
decision of the Board.

2.  The evidence received subsequent to the Board's final 
January 1987 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1987 Board decision that denied service 
connection for a chronic left knee disorder and an acquired 
psychiatric disorder is final.  38 U.S.C. § 4004(b) (1982); 
38 C.F.R. § 19.1904 (1986).

2.  No new and material evidence has been received, since the 
January 1987 decision of the Board, to reopen the claims of 
entitlement to service connection for a left knee disorder 
and an acquired psychiatric disorder.  38 U.S.C.A. 5108 (West 
2002); 38 C.F.R. 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate reopening his claims for 
service connection for a left knee disorder, and an acquired 
psychiatric disorder in the March 1996 rating decision, an 
April 1996 statement of the case (SOC), a December 2004 
supplemental statement of the case (SSOC), and a letter sent 
to the veteran in May 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the December 2004 
SSOC and the May 2004 letter, VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the May 2004 letter.

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  VA outpatient 
treatment records were obtained and added to the claims file, 
as well as private medical records and records on file with 
the Social Security Administration.  The veteran was provided 
the opportunity to present argument and evidence in a hearing 
before a hearing officer at the RO, which was held in 
September 1996, and in a hearing before a Veterans Law Judge, 
which he declined.  VA did not provide an examination, but an 
examination is not required under VCAA to assist individuals 
attempting to reopen a finally decided claim.  In the May 
2004 letter, the RO asked the veteran to provide a current 
release for specified private records of Dr. Veazey, which 
might be relevant to the veteran's claim.  He did not 
respond.  VA cannot assist the veteran further in this regard 
without his cooperation.  The Board wishes to emphasize that, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996). "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to reopen 
the claims for service connection for a left knee disorder 
and an acquired psychiatric disorder.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Factual Background

In a July 1957 rating decision, service connection was denied 
by the RO for nervous breakdown and residuals of an operation 
of the left knee.  He did not appeal this decision.  His 
reopened claim for service connection for a left knee 
disorder was again denied in a January 1980 decision.  He 
appealed this decision to the Board which denied service 
connection for postoperative residuals of osteochondritis 
dissecans of the left knee in an August 1980 decision.  A 
subsequent decision of the RO denied reopening the left knee 
and psychiatric claims which was appealed to the Board 
resulting in a denial of these claims in an August 1982 
decision of the Board.  In a November 1983 reconsideration, 
an expanded panel of the Board found no error in the prior 
decision.  Subsequent rating decisions of the RO were 
appealed to the Board resulting in a January 1987 decision 
which denied service connection for a chronic left knee 
disorder and an acquired psychiatric disorder. 

The January 1987 decision of the Board found that a left knee 
disorder clearly and unmistakably preexisted the veteran's 
active duty and there was no increase in the underlying 
pathology of the knee disorder during service.  More 
specifically, the Board noted earlier decisions which found 
the veteran's history of left knee pain and swelling, dating 
back to his childhood, constituted clear and unmistakable 
evidence that osteochondritis dissecans preexisted service, 
that the veteran had symptoms of a chronic left knee disorder 
during his first period of service which were continuing 
manifestations of his preexisting left knee disorder; that 
knee surgery performed during his first period of service was 
remedial in nature and did not increase the severity of the 
preexisting left knee disability; that the underlying 
pathology of the preexisting left knee disorder did not 
become worse during either period of service; and that 
evidence submitted did not show that the preexisting left 
knee disorder underwent an increase in severity during either 
period of service.  The Board also found that an acquired 
psychiatric disorder was not manifested during active 
service, or more specifically that the only psychiatric 
disorder shown in service was diagnosed as an emotional 
instability reaction which was not a disease within the 
meaning of the applicable legislation providing for 
compensation benefits.

In October 1986, the veteran submitted private records of 
treatment in support of his claim for service connection for 
an ear disability.  These records showed treatment dating 
from May 1970.

In March 1992, the veteran submitted another statement 
describing the injury to his knee in service.  He also 
explained that he was hospitalized in service with a 
diagnosis of conversion reaction.  He asked that his claims 
be reconsidered.  The RO replied that his claim had been 
previously denied and could only be reopened with new and 
material evidence.

In September 1995, the veteran requested that his claims be 
reopened.  He submitted records of private treatment from the 
Scott & White Hospital in Temple, Texas, dating from October 
1986 to July 1995.  The veteran also indicated postservice 
treatment at the VA Medical Center (VAMC) in Temple, Texas.  
The RO contacted this facility, however, there were no 
records on file for the veteran. 

Additional private records of treatment were received from 
the Hillcrest Clinic, the Providence Health Center and the 
Scott & White Hospital showing treatment for various 
disorders, including his left knee.  None of the records is 
dated earlier than September 1982.

In a September 1996 personal hearing, the veteran testified 
that he had no knee problems prior to service, and that his 
knee condition was the result of an injury during service 
when he struck his knee on a bunk while he was in basic 
training.  He also testified that during his service he was 
taken to sick bay because of blackouts.  He stated that he 
was taken away by an ambulance but could not recall what 
followed; only that he was told that his nerves were so bad 
that he could not continue on active duty and would have to 
be discharged.  

In July 1998, the veteran submitted pharmacy receipts in 
connection with his claim for nonservice connected pension 
benefits.  Records were obtained from the Social Security 
Administration (SSA) showing treatment for both left knee and 
psychiatric problems following a work-related back injury.  
In November 2004, updated records of VA outpatient treatment 
were added to the claims file.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West  2002); 
38 C.F.R. § 3.303 (2004).  Congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2004).  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
3.303(c); 4.9 (2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2004).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies.  In any event, the 
Board's decision is the same under the old or the new 
regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

The Board notes that the last final decision is the January 
1987 decision of the Board that denied service connection for 
a chronic left knee disorder and an acquired psychiatric 
disorder.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.1904 
(1986).  The basis of this decision was that a left knee 
disorder clearly and unmistakably preexisted the veteran's 
active duty and there was no increase in the underlying 
pathology of the knee disorder during service.  Moreover, an 
acquired psychiatric disorder was not manifested during 
service or in the first postservice year. 

Subsequent to the January 1987 Board decision, the veteran 
has submitted essentially only current records of treatment, 
none dating earlier than May 1970.  While this evidence is 
new, it is not relevant to the issue of whether a left knee 
disorder was incurred in or aggravated during service, or 
whether an acquired psychiatric disorder was present during 
service or in the first postservice year.  The veteran's 
current physical condition dating from 1970, over a decade 
following his discharge from service, is not relevant to the 
status of his knees during service, or his psychiatric 
condition during and shortly after service.  

The basis of the veteran's argument appears to simply be a 
reiteration of his original claim.  However, the additional 
medical evidence does not tend to show that any current knee 
disability had its onset during service, or that a 
preexisting knee disability underwent a permanent increase in 
service, or that a current knee disability is otherwise 
related to service.  See 38 C.F.R. §§  3.303, 3.306.  Nor 
does the evidence show that the veteran had a psychiatric 
disorder recognized as a disease under applicable VA law 
during service, or during the applicable presumptive period.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran's contention that service connection is warranted 
because his knee condition did not preexist service, and that 
he had a psychiatric disorder in service was the basis of his 
original claim.  As such it merely duplicates his earlier 
assertions.  In this regard, the Board notes that the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or etiology competent.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot service as the predicate to reopen a claim 
under § 5108); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (Court held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  In sum, the evidence 
received subsequent to the Board's January 1987 denial 
consists primarily of irrelevant evidence of the veteran's 
medical condition many years after service, and does not 
provide medical evidence of his condition during service or 
in the first postservice year.  As such, it is not new and 
material and the veteran's claims are not reopened.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(a).


ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for a left knee 
disorder has been submitted.

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for an acquired 
psychiatric disorder has been submitted. 



		
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


